Citation Nr: 1711043	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for a disability rating greater than 10 percent for chronic left knee strain (which was characterized as residuals, status-post lateral meniscus tear, left knee).  After the Veteran submitted additional relevant evidence within 1 year of this rating decision, the RO readjudicated his increased rating claim for chronic left knee strain (which was characterized as chondromalacia, left knee, severe (formerly residuals, status-post lateral meniscus tear, left knee) in a May 2007 rating decision.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  The Veteran disagreed with this decision later in May 2007.  He perfected a timely appeal in July 2008.

In an April 2009 rating decision, the RO assigned, in pertinent part, a temporary total (100 percent) disability rating effective May 15, 2008, based on surgical treatment needing convalescence for the Veteran's chronic left knee strain (which was characterized as chronic left knee strain (previously rated as chondromalacia, left knee, severe)).  The RO also assigned a 10 percent rating effective December 1, 2008, for the Veteran's service-connected chronic left knee strain.  Having reviewed the record evidence, the Board finds that this issue should be characterized as stated on the title page.

This matter next is on appeal from an August 2010 rating decision issued by the RO in Louisville, Kentucky, in which the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder (which was characterized as schizoaffective disorder).  The Veteran disagreed with this decision later in August 2010.  He perfected a timely appeal in December 2010.  A Travel Board hearing was held at the RO in Montgomery, Alabama, in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Montgomery, Alabama, that facility retains jurisdiction in this appeal.

In September 2012, the Board remanded, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain and for service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder (which was characterized as an acquired psychiatric disorder, to include PTSD and schizoaffective disorder), to the Agency of Original Jurisdiction (AOJ) for additional development.

In February 2016, the Board denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain.  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion) in October 2016.  The Court granted the Joint Motion later in October 2016, vacating and remanding only that part of the Board's February 2016 decision which denied the Veteran's claim for a disability rating greater than 10 percent prior to May 15, 2008, and after December 1, 2008, for chronic left knee strain.

In November 2016, the Board remanded, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, to the AOJ for additional development.

The Board notes that the RO denied the Veteran's request to reopen a previously denied claim of service connection for diabetes mellitus in a February 2017 rating decision.  As the time for initiating an appeal of this decision has not yet expired, this issue is not before the Board.  See 38 C.F.R. § 20.302 (2016).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected chronic left knee strain is more disabling than currently evaluated.  Because a temporary total (100 percent) disability rating was in effect for this disability between May 15, 2008, and December 1, 2008, and because that is the maximum disability rating available, the Veteran is not entitled to an increased rating during that time period.  The Veteran also contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression or schizoaffective disorder) during active service.  The Board acknowledges that this appeal has been remanded to the AOJ on several prior occasions, most recently in November 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's increased rating claim for chronic left knee strain prior to May 15, 2008, and after December 1, 2008, the Board notes that, following its February 2016 decision denying this claim, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the left knee, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  Although the October 2016 Joint Motion filed in this appeal did not discuss Correia as a reason for remand, a review of the record evidence shows that the Veteran's most recent VA examination for the left knee in February 2015 did not comply with Correia.  For example, there is no indication in the February 2015 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) whether the left knee range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, and because it is bound by the Court's October 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected chronic left knee strain.  See also Southall-Norman v. McDonald, 2016 WL7240720 (Vet. App. Dec. 15, 2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, the Board notes that, in its most recent remand in November 2016, it directed the AOJ to attempt to obtain an addendum opinion from the examiner who conducted the Veteran's June 2009 and February 2015 VA examinations concerning the nature and etiology of this disability.  See Board remand dated November 30, 2016, at pp. 11-13.  Unfortunately, it appears that this examiner refused to comply with the Board's November 2016 remand directives when he was asked to provide the requested addendum opinion in December 2016.  Rather than providing the requested addendum opinion, this VA clinician stated (referring to himself as "the present examiner" and "the examiner"):

Regional Office requests the present examiner add information that was not identified during C&P psychologicals of [the Veteran which] the examiner conducted on June 9th, 2009, and February 4th, 2015.  In both cases, the examiner developed extensive rationales to support his conclusions, and they were described in detail in both reports.  In addition, the examiner discussed the evolution of his conclusions based on additional information the Veteran provided during the second interview.  Very simply, the examiner cannot now modify the Veteran's reports or the issues covered during the two past clinical interviews in response to current administrative needs.

Given this VA examiner's apparent refusal to provide the addendum opinion when he was asked to do so in December 2016, the Board reluctantly concludes that, on remand, the AOJ should schedule the Veteran for an updated VA examination with an examiner other than the examiner who saw him in June 2009 and in February 2015 (and subsequently refused to provide the requested addendum opinion in December 2016) and ask this new examiner to determine the nature and etiology of the Veteran's acquired psychiatric disability other than PTSD, to include schizoaffective disorder, and to answer the questions asked in the November 2016 remand.    

Because of the examiner's refusal to provide the opinion requested in the November 2016 Board remand, and because this was not corrected, it must be found that the Board's remand instructions were not complied with; compliance with remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Because the requested opinion was not provided, this issue must again be remanded.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for his service-connected chronic left knee strain in recent years and/or for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, since his separation from service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include schizoaffective disorder.  This examination should be scheduled before another appropriate clinician other than the VA examiner who conducted the Veteran's June 3, 2009, VA mental disorders examination and his February 4, 2015, VA PTSD Disability Benefits Questionnaire (DBQ), if possible.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include schizoaffective disorder, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the Veteran's statements regarding his condition, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disability other than PTSD is related to active service or any incident of service.  A separate etiological opinion must be provided for each acquired psychiatric disability other than PTSD that is diagnosed.  The examiner must also reconcile the apparent conflict in the medical evidence between the April 2009 VA examiner's opinion and the November 2011 VA opinion, if possible.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability other than PTSD as a result of in-service harassment due to his race and his fear of hostile military or terrorist activity while serving in Bosnia.  The examiner also is advised that the Veteran's service personnel records show that he served in Bosnia.

3.  Afford the Veteran an orthopedic examination by a qualified examiner in order to assess the current nature and degree of severity of the service-connected chronic left knee strain.  The examiner must be provided a copy of this remand and must indicate in the examination report that the entire claims folder has been reviewed.  All indicated tests and studies must be performed.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia, supra, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

